—In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground that she is presently and for the forseeable future will be unable to provide proper and adequate care for the subject child by reason of her mental illness, the mother appeals from an order of the Family Court, Rockland County (Garvey, J.), entered September 9, 1998, which, after a fact-finding hearing, found that she had permanently neglected the subject child, and terminated her parental rights.
*261Ordered that the order is affirmed, without costs or disbursements.
The petitioner agency established by clear and convincing evidence that the mother is presently and in the foreseeable future will be unable to provide proper and adequate care for her child (see, Social Services Law § 384-b [4] [c]; Matter of Hime Y., 52 NY2d 242). The court-appointed psychiatrist testified that based upon his examination of the mother and his review of her extensive psychiatric history, the mother is suffering from “severe borderline personality disorder and she has a serious major depression recurrent”. The mother’s disorder is long-standing, and she possesses a history of poor judgment and poor impulse control, as well as a tendency to stop taking requisite medication. Accordingly, the Family Court properly determined that there was clear and convincing evidence that the mother is presently and for the foreseeable future will be unable to care for the child by reason of mental illness (see, Social Services Law § 384-b [4] [c]; [6] [a]; Matter of Angel Guardian Home v Nereida C., 199 AD2d 500; Matter of Pauline Y., 193 AD2d 686). Bracken, J. P., S. Miller, Altman and Luciano, JJ., concur.